DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: par. [0001] of the specification does not list the parent applications and should be amended to do so.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frankle 6,790,234 (cited by applicant; hereafter referred to as Frankle) in view of Errico et al. 5,520,690 (cited by applicant; hereafter referred to as Errico).
Regarding claims 2, 6, and 7, Frankle discloses a glenoid implant for use in a shoulder arthroplasty procedure (figs. 1-5), the procedure including reaming a surface of a glenoid of a patient (this is directed to an intended use; see fig. 1 for a prepared glenoid), the glenoid implant comprising a baseplate 60 including a medial side (side toward screw 64) adapted to seat against the reamed surface of the glenoid (fig.1), the baseplate defining a fastener hole 62 including a fastener seat and a hole opening in the medial side (fig.4 shows a seat in the middle of the hole 62 as well as an opening in the medial side), and a fastener insertable through the fastener hole (col.5, ll.48-50 discloses four screws, one for each hole), the fastener including a shank (the fastener is a screw and screws have a least a shank). Frankle further discloses that the holes allow for 12 degrees of angulation of the screws in any direction (col.5, ll.49-51). Frankle discloses the invention substantially as claimed, but Frankle does not disclose that the fastener has a head that is engageable with the fastener seat of the baseplate, does not disclose a fastener retainer cap configured to engage the head of the fastener to retain the head in a fixed position with respect to the fastener seat, and does not disclose a threaded surface on the fastener hole and fastener retainer cap.
Errico teaches an implant comprising fasteners, in the same field of endeavor, wherein the implant 200 comprises a fastener hole having a threaded portion 215 and a partially spherical seat 241 (fig.7) and the fastener comprises a partially spherical head 122, wherein the fastener head is abuttable against the partially spherical seat of the implant (fig.9). Errico further teaches a fastener retainer cap 232 configured to engage the head of the fastener to retain the head in a fixed position with respect to the fastener seat (figs. 8a-9), wherein the fastener retainer cap comprises threads 234 that are engageable with a threaded surface of the fastener hole (fig.9). The partially spherical seat, partially spherical head, and the threaded fastener cap are provided for the purpose of allowing the fastener to be rotated to a desired position and then locked in a desired angulation and depth (col.10, ll.26-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastener hole of Frankle to include the threaded portion and spherical seat as taught by Errico, to modify the fastener head of Frankle to be engageable with the fastener seat, and to provide a threaded fastener cap configured to engage the threaded portion and fastener head as taught by Errico in order to allow for the screws to rotate to a desired position and then be locked in a desired angulation and depth. This allows the surgeon to secure the screws of Frankle in an optimal position for a particular patient.
Regarding claim 3, see Frankle fig.3 for a circular baseplate.
Regarding claims 4 and 5, see Frankle col.5, ll.57-58 which discloses a porous coating 70 for bone in-growth. Fig.4 shows coating 70 on the medial side of the baseplate.
Regarding claim 8, Frankle teaches the fasteners are screws which are inherently threaded. Also, Errico teaches a threaded shank of the fastener in fig.9.
Regarding claims 9, 11, and 13, Frankle further discloses glenosphere 52 which comprises a tapered bore 54 and an articulating surface (considered the outer spherical surface; fig.4), wherein the baseplate further includes a tapered annular wall 66 (fig.5; col.5, ll.54-55 discloses a male Morse taper) extending from a lateral side of the baseplate, the tapered annular wall sized and shaped to lockingly interface with the tapered bore of the glenosphere (fig.4).
Regarding claim 10, see fig.4 of Frankle which shows the glenosphere having a greater diameter than an outer periphery of the baseplate.
Regarding claim 12, see fig.2 of Frankle and the annotated portion of fig.2 below which show the medial side comprises a “substantially” planar surface.

    PNG
    media_image1.png
    470
    646
    media_image1.png
    Greyscale

Regarding claims 14 and 15, see the rejection of claims 6 and 7 above which discuss Errico’s teaching of the threaded connection between the hole and the fastener retainer cap.
Regarding claims 16 and 17, see Frankle col.5, ll.57-58 which discloses a porous coating 70 for bone in-growth. Fig.4 shows coating 70 on the medial side of the baseplate.
Regarding claims 18 and 19,  Frankle discloses a plurality of holes and fasteners in col.5, ll. ll.47-50.
Regarding claim 20, see the rejection of claims 2, 6, and 7 above which discusses that both Frankle and Errico disclose fasteners being angularly adjustable.
Regarding claim 21, see the rejection of claim 2 above. Frankle further discloses a plurality of holes and fasteners in col.5, ll. ll.47-50.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8, 12, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 15 of U.S. Patent No. 8,940,054. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claim 2 of the application, see claims 1 and 15 of the patent.
Regarding claim 3 of the application, see “cup-shaped” in claims 1 and 15 of the patent. Conventionally cups are circular, but even if a cup-shape was not necessarily circular, it would have been obvious to make the baseplate circular since it has been held that changes in shape are a matter of design choice, which a person of ordinary skill in the art would have found obvious as they were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B).
Regarding claims 4 and 5 of the application, see claim 3 of the patent.
Regarding claim 8 of the application, see claim 1 of the patent for a screw which is threaded.
Regarding claim 12 of the application, see claim 1 of the patent for a planar medial side.
Regarding claim 21 of the application, claim 1 of the patent discloses the invention substantially as claimed but recites “at least one hole” and “at least one screw” instead of a plurality of each. However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the implant of patent claim 1 with a plurality of holes and screws in order to produce the expected result of additional fixation.
Claims 9-11, 13, and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,940,054 in view of Frankle. As discussed above, claims 1 and 15 of the patent disclose the claims of the application substantially, however, the claims of the patent do not disclose that the glenosphere has a tapered bore to engage with a tapered annular wall of the baseplate.
Frankle teaches a glenoid implant, in the same field of endeavor, wherein a glenosphere 52 comprises a tapered bore 54 and the baseplate comprises a tapered annular wall 66 for the purpose of assembly of the baseplate to the head (col.5, ll.54-55).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the connection between the glenosphere and the annular wall of the claims of the patent to includes tapers as taught by Frankle in order to secure the components together.
Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,940,054 in view of Errico. As discussed above, claims 1 and 15 of the patent disclose the claims of the application substantially, however, the claims of the patent do not disclose that the fastener hole includes a threaded surface and the fastener retainer cap includes a threaded surface that is engageable with the threaded surface of the fastener hole.
Errico teaches an implant comprising fasteners, in the same field of endeavor, wherein the implant 200 comprises a fastener hole having a threaded portion 215 (fig.7) and a fastener retainer cap 232 comprises threads 234 that are engageable with the threaded surface of the fastener hole (fig.9), for the purpose of locking the fastener in a desired angulation and depth (col.10, ll.26-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastener hole and retainer cap of the patent claims to include threaded portions as taught by Errico in order to allow for the fasteners/screws to be locked in a desired angulation and depth. 
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 8,940,054 in view of Frankle in view of Errico. As discussed above, claims 1 and 15 of the patent in view of Frankle disclose the claims of the application substantially, however, the claims of the patent in view of Frankle do not disclose that the fastener hole includes a threaded surface and the fastener retainer cap includes a threaded surface that is engageable with the threaded surface of the fastener hole.
Errico teaches an implant comprising fasteners, in the same field of endeavor, wherein the implant 200 comprises a fastener hole having a threaded portion 215 (fig.7) and a fastener retainer cap 232 comprises threads 234 that are engageable with the threaded surface of the fastener hole (fig.9), for the purpose of locking the fastener in a desired angulation and depth (col.10, ll.26-36).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastener hole and retainer cap of the patent claims to include threaded portions as taught by Errico in order to allow for the fasteners/screws to be locked in a desired angulation and depth. 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, and 11 of U.S. Patent No. 10,383,735. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claim 2 of the application, see claim 1 of the patent.
Regarding claim 3 of the application, see “cup-shaped” in claim 1 of the patent. Conventionally cups are circular, but even if a cup-shape was not necessarily circular, it would have been obvious to make the baseplate circular since it has been held that changes in shape are a matter of design choice, which a person of ordinary skill in the art would have found obvious as they were not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B).
Regarding claims 4 and 5 of the application, see claim 6 of the patent.
Regarding claims 6 and 7 of the application, see claim 11 of the patent.
Regarding claim 8 of the application, see claim 1 of the patent for a screw which is threaded.
Regarding claims 9, 11, and 13 of the application, see claim 1 of the patent.
Regarding claim 10 of the application, see claim 3 of the patent.
Regarding claim 12 of the application, see claim 1 of the patent for a planar medial side.
Regarding claims 14 and 15 of the application, see claim 11 of the patent.
Regarding claims 16 and 17 of the application, see claim 6 of the patent.
Regarding claims 18, 19, and 21 of the application, claim 1 of the patent discloses the invention substantially as claimed but recites “at least one hole” and “at least one screw” instead of a plurality of each. However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the implant of patent claim 1 with a plurality of holes and screws in order to produce the expected result of additional fixation.
Regarding claim 20 of the application, see claim 1 of the patent for spherical head and spherical seat which are capable of being positioned at a plurality of different angles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774